

116 HR 3067 IH: Maximum Incarceration for Terrorists Act
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3067IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that prisoners serving a term of imprisonment for a terrorism related offense are
			 ineligible for early release, and for other purposes.
	
 1.Short titleThis Act may be cited as the Maximum Incarceration for Terrorists Act. 2.Early release exception (a)In generalSection 3624(b) of title 18, United States Code, is amended—
 (1)in paragraph (1)— (A)by striking Subject to paragraph (2) each place it appears and inserting Subject to paragraphs (2) and (5); and
 (B)by striking year and inserting year,; and (2)by adding at the end the following:
					
 (5)A prisoner may not receive credit toward service of the prisoner’s sentence for a crime under chapter 113b of this title..
 (b)ApplicabilityThis Act and the amendments made by this Act shall apply with respect to any prisoner sentenced on or after the date of enactment of this Act.
			